IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,601


EX PARTE RANDALL GENE WALSH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20077 IN THE 336TH DISTRICT COURT

FROM FANNIN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to thirty-five years' imprisonment. He did not appeal his conviction. 
	Applicant contends that trial counsel was ineffective for advising Applicant that the State
could pursue capital punishment and for failing to discuss with Applicant the elements of the offense
and possible defenses and lesser included offenses. We remanded this application to the trial court
for findings of fact and conclusions of law.
	On remand, the trial court concluded that counsel was ineffective and recommended granting
relief. Accordingly, relief is granted. The judgment in Cause No. 20077 in the 336th Judicial District
Court of Fannin County is set aside, and Applicant is remanded to the Sheriff of Fannin County to
answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: January 31, 2007
Do Not Publish